Citation Nr: 1517496	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disk disease, spinal stenosis, rheumatoid arthritis, and osteoarthritis.

2.  Entitlement to service connection for a right arm disability, to include rheumatoid arthritis, osteoarthritis, and a neurological impairment.

3.  Entitlement to service connection for a left arm disability, to include rheumatoid arthritis, osteoarthritis, and a neurological impairment. 

4.  Entitlement to service connection for a right leg disability, to include rheumatoid arthritis, osteoarthritis, and a neurological impairment. 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1973, with additional service in the Reserves.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO had denied the claims for service connection for bilateral arm rheumatoid arthritis, right leg rheumatoid arthritis, and degenerative disk disease of the lumbar spine; however, the Board has broadened the claims pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical and lay evidence of record.  See e.g., October 2010 and January 2011 claims (Veteran claims entitlement to service connection for "back," "legs," and "arms");  February 2012 Veteran statement; March 2011 private treatment record from Dr. S. (diagnosing neuropathy and stating that the pain Veteran's arms, legs, and low back are different from joint pains of rheumatic arthritis; diagnosing lumbar back spinal stenosis); October 2011 private treatment record from Southeastern Spine (showing neurological symptoms of the bilateral upper and lower extremities); December 2010 VA examination (diagnosing osteoarthritis).  

The Board notes that in February 2014, the Veteran's attorney submitted a motion to withdraw representation more than 90 days after certification of the appeal to the Board, and the Board granted the motion to withdraw for good cause pursuant to 38 C.F.R. § 20.608(b) (2014).  Accordingly, the Board honors the withdrawal of representation, and the Veteran is considered as pro se.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Board notes that it is unclear whether the Veteran intended to file a notice of disagreement with the October 2011 rating decision that denied the claim of service connection for a left leg disability.  See April 2012 notice of disagreement (disagreeing as to the March 2012 rating decision denying service connection for the right leg disability, but arguing that both her leg disabilities are service-connected).  Therefore, the Board refers this matter to the Agency of Original Jurisdiction (AOJ) for clarification and appropriate action.  

Further, the issue of entitlement to service connection for an upper back and neck disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2010 claim (Veteran claims service connection for "back"); December 2012 Veteran statement (Veteran complains of upper back pain); December 2010 private treatment record by Dr. S. (Veteran complained of neck pain).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Further, the Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record, and it is intertwined with the issues on appeal.  See e.g., January 2011 Veteran statement.  The AOJ has not adjudicated this matter and, therefore, the Board refers this matter to the AOJ for appropriate action pending adjudication of the service connection issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she has disabilities of the low back, bilateral arms, and right leg that began in service, have continued since service, and are related to service.  The Board notes that service treatment records show complaints of back, bilateral arm, and leg pain.  See e.g., August 1970 service treatment record.  During the current appeal period, the Veteran has been diagnosed with multiple disabilities of the low back, bilateral arms, and right leg.  

The Veteran was afforded a VA examination in May 2011, and an addendum opinion followed in November 2011.  The examiner's opinion that the Veteran's diagnosed lumbar spine, bilateral arms, and right leg disabilities are not related to service is inadequate as the VA examiner did not provide an adequate rationale for why the Veteran's current disabilities were not related to service, specifically to include the symptoms shown in service.  The VA examiner apparently based her opinion on the lack of specific injury in service only.  Further, the VA examiner's opinion as to the Veteran's current diagnoses was unclear and did not adequately consider the Veteran's history of other disabilities that affect the back, right lower extremity, and bilateral upper extremities, and whether such disabilities are related to service.  
Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of a lumbar spine, bilateral arms, and right leg disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Further, the record shows that the Veteran has a long history of sarcoidosis, which was first diagnosed in 1979, though the record tends to suggest that the Veteran may have experienced symptoms of the same since service, to include during the Reserves service.  The record also tends to suggest that sarcoidosis causes symptoms or disability of the back, upper extremities, and right lower extremity.  See e.g., July 1982 VA Medical Certificate; July 1982 VA report by Dr. B.; August 1993 VA examination; September 2010 private MRI report.  Accordingly, the new VA examination should also address whether the Veteran's low back, bilateral arms, and right leg disabilities may be, at least in part, secondary to the Veteran's diagnosed sarcoidosis, and whether the sarcoidosis is related to service.  See Delisio v. Shinseki, 25 Vet. App. 45 (2011) (holding that if the record reasonably indicates that the cause of the pending claimed disability is a non-service-connected disease or disability that may be associated with service, the Board may investigate in the first instance whether that causal disease or disability is related to service to determine whether the pending claimed disability may be service-connected on a secondary basis; if the causal disease or disability is determined to be related to service, and then the pending claim reasonably encompasses a claim for entitlement to service connection for that causal disease or disability, and no additional filing would be necessary to initiate a claim for service connection for that causal disease or disability).   

The Veteran stated that she could not perform her duties when serving in the Reserves due to her symptoms.  As such, attempts should be made to obtain all service records pertaining to the Veteran's periods of service in the Reserves.    

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide information as to any outstanding treatment records regarding sarcoidosis, the lumbar spine, the bilateral arms, and the right leg, specifically to include the following:

a. Treatment records from Oteen Hospital in Ashville, N.C. in 1970.

b. All treatment records from Dr. Dorland.

c. All treatment records from Dr. Bull from May 1973 to December 1989.  

d. Treatment records from Dr. Collings from February 2007 to present.

e. Treatment records from Dr. Rooistra from November 2009 to present.

f. Treatment records from Dr. Shutz from March 2011 to present.

g.  Treatment records from Dr. Esce from August 2010 to present.

h. Treatment records from Dr. Saad from March 2011 to present.  

i. Treatment records from Southeastern Spine from October 2011 to present.

j. Any other relevant private treatment records.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Regarding the Veteran's service in the Reserves, please request the following:

(a) Copies of all of the Veteran's service personnel and service treatment records from all appropriate sources, including but not limited to the Veteran's Reserves unit(s), the National Personnel Records Center/ Records Management Center, and appropriate state Joint Forces Headquarters; and

(b) Clarification of all the dates of the Veteran's periods of active duty, active duty for training, and inactive duty for training.  

All attempts to complete this development should be documented in the case file.  

3. Obtain outstanding relevant VA treatment records, to include records from August 2012 to present, and from May 1973 to December 1989, to include from the Spartanburg, S.C. VA medical facility.     

4. Afterwards, schedule the Veteran for a VA examination with a physician of appropriate expertise to determine the nature and etiology of a low back, right and left arms, and right leg disabilities, and sarcoidosis.  Make the claims file available to the examiner for review of the case (to include records on Virtual VA and VBMS).  The examiner is asked to note that a complete case file review took place. 

(a) Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran's sarcoidosis manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include any period of active duty for training.

(b) Provide an opinion as to the current nature and diagnosis(es) of all of the Veteran's low back, right and left arms, and right leg disabilities.  

In so doing, consider the Veteran's diagnoses of low back degenerative disk disease, spinal stenosis, rheumatoid arthritis, and osteoarthritis, and rheumatoid arthritis, osteoarthritis, and neurological impairment of the extremities.  See e.g., March 2011 private treatment record from Dr. S. (diagnosing neuropathy and stating that the pain Veteran's arms, legs, and low back are different from joint pains of rheumatic arthritis; diagnosing lumbar back spinal stenosis); October 2011 private treatment record from Southeastern Spine (showing neurological symptoms of the bilateral upper and lower extremities); December 2010 VA examination (diagnosing osteoarthritis).  

Also provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that sarcoidosis, at least in part, causes symptoms in the low back, bilateral arms, and right leg.  

Attention is invited to the medical evidence of record showing a long history of sarcoidosis and symptoms of the back, bilateral arms, and bilateral arms, and the medical and lay evidence that tends to suggest a relationship between sarcoidosis and those symptoms.  See e.g., July 1982 VA Medical Certificate; July 1982 VA report by Dr. B.; August 1993 VA examination; September 2010 private MRI report.  

(c) Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any of the above diagnosed disabilities, is etiologically related to service.

Regarding arthritis and neurological impairment, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any such disability manifested in service, to include any period of active duty for training, or within the first post-service year.

(d) If any diagnosis from section (b) above is not related to service, and sarcoidosis is related to service, then provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such disability was caused by the sarcoidosis.

(e) If any diagnosis from section (b) above is not related to service or caused by sarcoidosis, and sarcoidosis is related to service, then provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such disability was aggravated (i.e., worsened) beyond the natural progress by the sarcoidosis. 

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of the Veteran's disabilities found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to sarcoidosis.  

In rendering the opinions, the examiner's particular attention is invited to the following:

1) The Veteran's reports that her lower back, bilateral upper extremity, and right lower extremity symptoms began in service and have continued since service.  See e.g., February 2012, November 2011, and January 2011 Veteran statements.  

2) The service treatment records showing complaints of back, bilateral arm, and leg pain.  See August 1970, September 1970, July 1971, August 1971 service treatment records; March 1973 Report of Medical History (Veteran indicated that she had back trouble, but examining physician did not address this matter).    

The examiner must provide a complete rationale for all opinions expressed, in a typewritten report.  Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

Note that the May 2011 VA examination with November 2011 addendum opinion was inadequate as the VA examiner did not provide an adequate rationale for why the Veteran's diagnosed arthritis was not related to her symptoms shown in service, and based the opinion only on a lack of injury in service.  Further, the VA examiner's opinion as to the Veteran's current diagnoses was unclear and did not adequately consider the Veteran's history of other disabilities, to include neurological impairment and sarcoidosis, that may affect the back, right lower extremity, and bilateral upper extremities, and whether such disabilities are related to service.  

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







